        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 1 of 25



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
MARLYNE M. CAMPBELL,                        )
                                            )
            Plaintiff,                      )
                                            )     Civil Action No.
            v.                              )     16-11232-FDS
                                            )
BRISTOL COMMUNITY COLLEGE,                  )
                                            )
            Defendant.                      )
___________________________________________)

           MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
                        SUMMARY JUDGMENT

SAYLOR, J.

       This is an action for workplace discrimination and retaliation. Plaintiff Marlyne M.

Campbell, an African-American woman, alleges that her former employer, defendant Bristol

Community College, discriminated against her on the basis of her race and retaliated against her

by firing her after she complained about the use of a term she believed to be a racial slur.

       Campbell was hired as a probationary employee in August 2012. Within weeks,

according to the college, there were significant issues with her work performance, as well as

questions about her behavior. By December 2012, she had been terminated.

       Campbell had been hired pursuant to a federal grant in support of a program called

Massachusetts Community College Workforce Development Transformation Agenda, or

MACCWFDTA. Apparently due to the cumbersome name and unpronounceable nine-letter

acronym, people at the college (and elsewhere) referred to it as the “Mack Daddy” program.

       Upon her arrival at the college, Campbell began objecting to the use of the term “Mack

Daddy” on the ground that it represented a racial slur. According to the evidence, “Mack
           Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 2 of 25



Daddy” is a street slang word with several different meanings, one of which is “pimp.” The

evidence that the term has a racial connotation is certainly thin, and there is no evidence that any

official or employee of the college knew of any such connotation, or even that it was an

offensive term. In any event, whenever a college official or employee used the term in her

presence, she complained, and there is no evidence that any such person persisted in using the

term after she did so.

       Campbell now contends that she was discriminated against on the basis of race, and that

she was terminated because of her complaints about the use of the term “Mack Daddy.” For the

reasons set forth below, summary judgment will be granted to the college as to her claim for

discrimination, but denied as to the claim for retaliation.

I.     Background

       The facts set forth below are undisputed except as noted.

       A.         Factual Background

       On August 20, 2012, Marlyne Campbell was hired by Bristol Community College as a

“Career Development Counselor.” (Def. SOF ¶ 8, 93).1 Campbell’s appointment was to run

from August 20, 2012, to June 30, 2013. (Def. Ex. A at 40). Her appointment was subject to the

collective bargaining agreement between the Board of Higher Education and the Massachusetts

Community College Council. The CBA provided, among other things, that for the first six

months of her employment, Campbell would be a “probationary employee” who could be

terminated without cause. (Id. at 58).

       Bristol Community College is a public community college that serves more than 9,000

students. (Def. SOF ¶ 1). The college has campuses in Fall River, New Bedford, Attleboro, and


       1
           Campbell’s position was also referred to as a “Navigator.”



                                                          2
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 3 of 25



Taunton, Massachusetts. (Id.).

         Campbell has a bachelor’s degree in social work, a master’s degree in education, and a

doctorate in theology. (Id. ¶ 18). She was hired as part of the Massachusetts Community

College Workforce Development Transformation Agenda (“MACCWFDTA”), an initiative

supported by a $20 million federal grant given to community colleges in Massachusetts. The

initiative was intended to help provide certificate or degree programs for unemployed or under-

employed students. (Id. ¶¶ 9-10). Her job included providing various academic services to

students, supporting outreach to unemployed and under-employed workers, and tracking and

reporting student participation and progress. (Id. ¶ 16).

         On August 28, 2012, Anthony Ucci, the college’s Associate Vice President for Academic

Affairs, asked Campbell if she was “part of the ‘Mack Daddy’ grant.” (Id. ¶ 102). According to

Campbell, she asked Ucci if he knew what “Mack Daddy” meant; when he said he did not, she

told him that she found the term offensive because she thought it referred to a black pimp. (Id. ¶

103-04). Ucci apologized to Campbell and told her that he did not know the term carried that

meaning. (Id. ¶ 105).

         Campbell has submitted an exhibit that provides definitions of the term “Mack Daddy”

from a variety of sources. According to the exhibit, the Merriam-Webster Dictionary defines it

as a slang term meaning “a conspicuously successful pimp”; “a slick womanizer”; and “one that

is the best.” (Pl. Ex. 7 at 2). The exhibit also provides quotes and URL links to various other

online dictionaries (including slang and urban dictionaries) and at least one blog. (Id. at 2-8).

The sources generally agree that the term refers principally to a successful pimp or womanizer.

(Id.).

         On August 30, 2012, Campbell attended the college’s annual professional day. (Id. ¶




                                                 3
            Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 4 of 25



107). During a presentation, the college’s President, John Sbrega, used the term “Mack Daddy”

to refer to the grant program. (Id. 108).2

        As Campbell was leaving, Dean Richard Driscoll asked Campbell if she was “part of the

‘Mack Daddy’ grant.” (Id. ¶ 109). Campbell told Driscoll that the term was a racial slur and

Driscoll responded that he did not know that. (Id. 109-110).

        Within a week of the professional day, Campbell contends that she spoke with Gloria

Saddler, a BCC administrator, and told her that she had been upset by Sbrega’s use of the term.

(Campbell Dep. at 67-68).

        On September 5, 2012, Campbell attended her first staff meeting with her supervisor,

Kristen McKenna, and two other co-workers, Dolores Gatley and Kayla Medeiros. (Id. at 71).3

At the meeting, according to Campbell, she asked McKenna why the MACCWFDTA grant had

been referred to as “Mack Daddy.” (Def. SOF ¶ 112). McKenna told the group that she would

bring concerns about the term to Jennifer Freeman, the overall director of the program. (Id. ¶

114).

        At some point in early September, McKenna raised concerns about the term at a

statewide meeting of the program’s directors. (Id. ¶ 115). McKenna decided to voice the issue

because of Campbell’s concerns, and because each of the colleges had been referring to the

program by a different name. (Id. ¶ 117). Although she did not believe the term had a racial

connotation, McKenna herself thought it could be used to refer to a pimp, and therefore was

inappropriate. (Id. ¶ 118). The directors from each of the 15 community colleges involved in the



         2
           Campbell alleges that Michael Bensick, a college employee in the Behavior Sciences Department, also
used the term “Mack Daddy,” although she does not recall when and where he used the term. (Id. ¶ 111).
        3
         McKenna was the director of the grant program and acted as Campbell’s immediate supervisor.
McKenna reported to Carmen Aguilar, the Dean of Workforce Development, and Joan Menard, the Vice President
of Workforce Development. (Def. SOF ¶¶ 11, 12).



                                                        4
          Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 5 of 25



grant program agreed to no longer refer to it by that term, and resolved instead to calling it the

“Transformation Agenda.” (Id. ¶ 116).4

          On September 7, 2012, Amilcar Ferreira, a vocational counselor at the Fall River Career

Center (where Campbell was at times assigned to work) spoke about the “Mack Daddy grant.”

(Id. ¶ 120). Ferreira was not, however, an employee of the college. (Id.). Campbell told

Ferreira that the term was “racial” and was “very offensive” to black people. (Id. ¶ 121).

          On September 10, 2012, Campbell told Tafa Awolaju, the college’s Vice President of

Human Resources, about the use of the term. (Id. ¶¶ 122, 126).

          On September 19, 2012, Campbell was at a student enrollment meeting with

approximately ten people when she again heard the term “Mack Daddy.” (Id. ¶ 123). She

explained to everyone what the term meant to her, and stated her view that the term was a racial

slur because she believed it was a reference to President Obama. (Id. ¶ 124).

          Later in September, McKenna “started to feel that [Campbell] was not fulfilling [her] job

duties.” (McKenna Dep. at 65). McKenna “started to feel that [she] was a difficult person to

work with” because, in her view, she was “disruptive in staff meetings” and would argue with

her colleagues. (Id. at 66). In particular, McKenna noted that Campbell would argue with

Dolores Gatley; McKenna soon became frustrated that she and Gatley were “acting up.” (Id. at

66-69).

          On October 10, 2012, at a meeting with Medeiros, Gatley, and Campbell, McKenna

heard Gatley scream and gasp; when she turned around, she saw Gatley’s face had “sandwich on

it.” (Id. at 70-72). According to an incident report filed by McKenna on October 21, 2012,




         4
           The parties agree that President Sbrega also relayed Campbell’s concerns to the 15 directors, but do not
state specifically whether he did so at the early September meeting. (Id. ¶ 119).



                                                          5
           Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 6 of 25



Campbell admitted that she and Gatley had had a disagreement, and that she had “forced food”

into her face and “said something like ‘eat this.’” (Def. Ex. B at 38). The incident report also

stated that Gatley did not want to share an office with Campbell after that event. (Id.).5

       Campbell and Gatley also apparently had issues concerning the fact that Gatley would

address her by names other than “Dr. Campbell,” including “Dr. C,” “Ms. C,” and “Marlyne.”

(Def. SOF ¶ 29). For example, on the evening of October 10, 2012, Campbell sent an e-mail to

Gatley with the subject line “Re: Civility” that stated, in part:

       I’m not sure what to do in this situation, but: you continue to call me out of what
       I prefer to be called, IT MUST STOP. On many occasions I’ve told you how I
       like to be addressed. Not sure, if this is how you bully a Black women, [sic] but
       the intimidation is not working. I’m not flinching. Are you condescending
       towards the students? I hope not.

       I’D LIKE TO MAKE A RECOMMENDATION: Maybe our Transformation
       Agenda grant will provide CULTURAL COMPETENCY AND OR CULTURAL
       SENSITIVITY AWARENESS TO THE STAFF? Diversity must be prevalent
       and valued before one may be considered culturally competent . . .

(Def. Ex. B at 35).

       At some point in October, Campbell sent a letter to McKenna. (Id. at 30). The letter

included various complaints about her work experience, and apparently referred to the fact that

Gatley did not call her by her preferred title. (Id.). The letter also requested a meeting to discuss

the issue with McKenna. (Id.).

       McKenna responded by letter, and told Campbell, among other things, that Gatley would

start calling her “Dr. Campbell.” (Id. at 31). McKenna apparently addressed the issue with

Gatley, and Gatley apologized to Campbell. (Def. SOF ¶ 29).

       On November 5, 2012, McKenna sent Campbell an e-mail stating “I need you to update



       5
           Campbell now appears to deny that she shoved a sandwich into Gatley’s face. (Pl. SOF ¶ 26).



                                                        6
           Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 7 of 25



your calendar on a regular basis.” (Campbell Dep. at 111).

       On November 15, 2012, McKenna sent an e-mail to Campbell and Gatley stating that her

supervisors, Aguilar and Menard, “want[ed] to see more progress.” (Def. Ex. A at 48). In

addition, the e-mail stated that Campbell and Gatley would need to complete counseling note

templates for each student they worked with so that Aguilar and Menard could see how many

students they were serving each week. (Id.).

       On November 19, 2012, McKenna sent Campbell a letter after meeting with Joe Vianna,

the Director of the Fall River Career Center, and Amilcar Ferreira, a Vocational Counselor at the

Center. (Id. at 44).6 The Career Center was a “partner” of the college, and Campbell was

assigned to work at the Center between 9 a.m. and 5 p.m. every Monday, Tuesday, Thursday,

and Friday. (Id.). Among other things, the letter advised Campbell that the Center had

“concerns” about her performance, including “difficulty placing students with [her] for

appointments because [it] [was] not certain where [she] [was]” at times. (Id.). To help resolve

the issue, she was asked to sign in every day at the Center’s front desk. (Id.). In addition, the

letter advised Campbell that she would be required to go to the Attleboro and Taunton campuses

on December 5, and 6, respectively. The letter also reminded Campbell of the importance of

regularly contacting students, attending counseling meetings, and collaborating with co-workers.

It also asked her to stop using the title of “pastor” on her business cards. (Id. at 45). McKenna

concluded the letter by saying, “[p]lease make every attempt to meet the above requirements

over the next 30 days, and at that time we will reevaluate how our mutual and beneficial

partnership is progressing.” (Id.).

       On November 23, 2012, McKenna sent Campbell another e-mail that stated, among other


       6
           The college refers to the letter as a “Thirty Day Warning Letter,” a title that Campbell disputes.



                                                           7
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 8 of 25



things, that she needed to focus on

        being on time and accessible to the career center staff, getting the invites for
        orientation out, calling students, promoting [the college’s] programs,
        documenting your counseling notes, writing down your questions and preparing
        your weekly report, attending the Friday meeting and above all meeting with
        clients and students.

(Id. at 49).

        On November 26, 2012, McKenna sent an e-mail concerning Campbell’s performance to

Aguilar and Lisa Tarantino, the Associate Director of Human Resources for the college. (Def.

Ex. B at 34). The e-mail stated that Campbell “exhibits some unstable behavior,” was “very

undisciplined, unorganized, lost, and confused,” and was not “qualified” for the job. (Id.).

McKenna also stated that since her e-mail on November 19, Campbell had been “extremely

emotional and unstable.” (Id.). She concluded, “I am very sensitive to employee’s rights and I

want to be respectful of the process. However . . . I think we may want to consider if this is

working out to the benefit of the grant and the college.” (Id.).

        On December 2, 2012, McKenna e-mailed Gatley and Campbell and essentially relayed

the message that Menard wanted them to increase their “contact with the general public.” (Def.

Ex. A at 50).

        On December 3, 2012, Campbell e-mailed McKenna and asked to be put on the staff

meeting agenda for December 12, if she “last[ed] until” then. (Def. Ex. A at 52). McKenna e-

mailed her and told her that she would “save her a slot” at the staff meeting. (Id.).

        On December 5, 2012, Campbell was scheduled to work at the Attleboro Career Center.

According to the college, none of its staff reported seeing Campbell on that day and she did not

sign the Center’s attendance log. (Def. SOF ¶ 72). In fact, the college contends that a staff

member reported seeing McKenna at the Attleboro Center on only one occasion during her entire




                                                 8
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 9 of 25



tenure. (Def. SOF ¶ 73). At her deposition, Campbell testified that she went to the Attleboro

Career Center on December 5, that she signed in, and that she was there between approximately

9:15 a.m. and 12:00 noon. (Campbell Dep. at 130). It is unclear whether Campbell still

contends that she went to Attleboro on December 5; in her response to the college’s statement of

undisputed facts, Campbell states that Ferreira told her to stay in Fall River that day. (Pl. Resp.

to Def. SOF ¶ 72).

       On December 12, 2012, Campbell submitted 51 new-student forms to Medeiros.

However, according to the college, many were duplicates submitted in error. (Def. SOF ¶ 74).

Campbell states that she “disagree[s]” with that contention, but does not appear to dispute the

underlying allegation; instead, she disputes only the date when she was given notice of the

mistake. (Pl. Resp. to Def. SOF ¶ 74).

       On December 17, 2012, Campbell met with Awolaju and Tarantino. (Def. SOF ¶ 81).

During the meeting, she expressed concerns that her lack of resources and workload had been

assigned to her in a discriminatory manner. (Campbell Dep. at 148-49). The parties disagree as

to whether Campbell stated that she was being discriminated against based on her race; Campbell

contends that she did, and the college contends that she did not. Later in the meeting, she again

expressed concern that employees had been referring to the program as the “Mack Daddy” grant

and stated that she believed the term meant “pimp.” (Def. SOF ¶ 84). Awolaju responded that

he did not know of a negative connotation for “Mack Daddy.” He told her, however, that the

college took her concerns seriously, that he would review the matter, and that she could file a

formal complaint. (Def. SOF ¶ 86). The college contends that Campbell “indicated that she did

not want to file a complaint but wanted a new position with less responsibilities.” (Def. SOF ¶

87). Campbell denies that she said this.




                                                 9
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 10 of 25



         On December 19, 2012, McKenna wrote a letter addressed to Campbell “in regards to

[her] job performance.” (Def. Ex. B at 33). McKenna referred to the November letter and

repeated the “concerns” raised in that letter. As to her attendance, McKenna noted that, although

she had started to sign in on the Fall River attendance log, she had been reported as absent from

the Attleboro Career Center on December 5 and had not signed in on that day. In addition,

McKenna noted that she had only participated in one of the two required bi-weekly counselor

meetings. McKenna did, however, note that she had agreed not to use the title of “pastor” during

work. The letter concluded with the following:

         Regardless of my concerns over December 5, 2012, I feel your Employment at
         [the college] as the Career Navigator is not working out. Sadly, you have too
         many challenges in this position and you are unable to fulfill the duties of the job.
         Some of my observations are your inability to organize your work, work
         efficiently and maintain records. Paperwork returned to [Medeiros]on December
         12, 2012, consisted of 22 duplicates for the same individual clients, not 51 new
         students you claimed to [Medeiros].

         I know you have struggled with some of these aspects and given the timeframe of
         the grant, we need to make more progress on student outcomes with someone who
         is prepared to do the job. Therefore it is in the best interest of this grant and [the
         college]to recommend terminating your employment immediately.

(Id.).

         On December 26, 2012, Campbell received a call from the Human Resources Department

telling her to “come in” and see Awolaju. (Campbell Dep. at 143). Awolaju informed her that

she had been terminated from her job and handed her a letter, dated December 26, stating that

she was “dismissed from [her] employment at [the college].” (Def. Ex. A at 55).7

         It appears that on January 31, 2013, Campbell filed a grievance with the college that

alleged that the college had breached its contract with her by not providing her with an “E-7


         7
           Although December 26 would be Campbell’s last day of work, the college’s policy allowed her to remain
on the payroll for an additional three months—that is, until March 26, 2013. (Id.).



                                                       10
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 11 of 25



form.” (Def. Ex. A at 64).8

         On February 19, 2013, Campbell sent a letter to Sbrega that “share[d] [her] concerns”

about the “treatment” she had received at the college. (Id. at 69). Campbell wrote that she had

been “repeatedly . . . subjected to an offensive racial slur,” “Mack Daddy,” while working at the

college. (Id.). The letter continued: “[a]s an African American Women [sic] and the President

Barack H. Obama also an African American having the Massachusetts Community College

Workforce Devolvement [sic] Transformation Agenda being referred as the Mack Daddy Grant

is unacceptable and inappropriate, to say the least.” (Id. at 70). In addition, she wrote that she

had been retaliated against for voicing her concerns about the term with Human Resources on

December 17, 2012. (Id.).

         Sbrega forwarded the letter to Awolaju, who responded on March 12, 2013. (Id. at 59).

Awolaju told her that “the College does not share your views or characterization” of the events

leading to her firing. (Id.). He wrote that she had been fired due to “significant performance

issues.” (Id.). He also wrote that that at their December 17 meeting, she had “acknowledged”

her “poor performance” and “anticipated” that she was “going to be fired.” (Id.).

         On April 11, 2013, the college denied Campbell’s grievance.

         B.       Procedural History

         On September 13, 2013, Campbell filed a complaint with the Massachusetts Commission

Against Discrimination (“MCAD”) and the Equal Employment Opportunity Commission

(“EEOC”) that alleged the college had discriminated against her “on the basis of age, race and

color and retaliation.” (Def. Ex. K).




         8
           Both parties refer to the grievance as having been filed on April 11, 2013. The grievance actually appears
to have been filed on January 31, 2013, and was not denied until April 11, 2013. (Def. Ex. A at 69).



                                                         11
       Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 12 of 25



       On May 28, 2015, the MCAD found that Campbell’s claim “lack[ed] . . . probable

cause.” (Def. Ex. L).

       Campbell appealed the MCAD’s finding and a hearing was held on August 20, 2015.

(Def. Ex. M). On September 28, 2015, the MCAD’s finding was affirmed, and on April 15,

2016, the EEOC adopted the MCAD’s finding. (Id.; Def. SMF ¶ 151).

       On June 23, 2016 Campbell filed this action. The original complaint alleged claims for

hostile work environment, discrimination on the basis of race, and retaliation in violation of Title

VII of the Civil Rights Act of 1964, as well as state-law claims arising out of the same facts.

       On February 23, 2017, the Court dismissed the Title VII claim for hostile work

environment and the state-law claims. The college then filed this motion for summary judgment.

II.    Standard of Review

       The role of summary judgment is to “pierce the pleadings and to assess the proof in order

to see whether there is a genuine need for trial.” Mesnick v. General Elec. Co., 950 F.2d 816,

822 (1st Cir. 1991) (internal quotation marks omitted). Summary judgment is appropriate when

the moving party shows that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue is “one that

must be decided at trial because the evidence, viewed in the light most flattering to the

nonmovant would permit a rational fact finder to resolve the issue in favor of either party.”

Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990) (citation omitted). In

evaluating a summary judgment motion, the court indulges all reasonable inferences in favor of

the non-moving party. O’Connor v. Steeves, 994 F.2d 905, 907 (1st Cir. 1993). When “a

properly supported motion for summary judgment is made, the adverse party must set forth

specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc.,




                                                 12
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 13 of 25



477 U.S. 242, 250 (1986) (footnote omitted) (internal quotation marks omitted). The non-

moving party may not simply “rest upon mere allegation or denials of his pleading,” but instead

must “present affirmative evidence.” Id. at 256-57.

III.     Analysis

         A.       Local Rule 56.1

         The college first contends that Campbell failed to comply with Local Rule 56.1. Local

Rule 56.1 requires, in part, that a party opposing a motion for summary judgment must “include

a concise statement of the material facts of record as to which it is contended that there exists a

genuine issue to be tried, with page references to affidavits, depositions and other

documentation.” District of Massachusetts Local Rule 56.1. According to the college, Campbell

“completely fail[ed] to comply with” the rule because she did not include a statement of material

facts, and instead only responded to the statement of material facts filed by the college. The

college contends that the Court should consider all of its statement of facts to be undisputed.

         Campbell did in fact file a document entitled “Plaintiff’s Statement of Material Facts in

Dispute.” (Docket No. 116). Although that statement largely consists of Campbell’s responses

to the facts asserted by the college, it does assert some independent facts, albeit not always in the

clearest manner. In any event, however, her statement makes clear which of the college’s

“material facts” she disputes, and provides citations to the evidence. Accordingly, while perhaps

imperfect, her response in substance complies with the rules, and has not greatly prejudiced the

college or created significant confusion for the Court in determining which material facts are at

issue. Accordingly, the Court will not consider all of the college’s asserted facts to be

undisputed, nor will it grant summary judgment in favor of the college on that basis.9


         9
            Campbell’s statement did, however, fail to respond to two of the college’s asserted material facts. Those
facts will therefore be deemed admitted, though they do not appear to be of any substantial consequence to the


                                                         13
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 14 of 25



        B.       Discrimination

        The complaint alleges that the college discriminated against Campbell in violation of

Title VII of the Civil Rights Act of 1964 by firing her because of her race. Under Title VII, it is

unlawful for an employer to “discharge any individual . . . because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).

        Where, as here, there is no direct evidence of discriminatory intent in a Title VII case, the

Court employs the burden-shifting analysis set forth in McDonnell Douglas Corp v. Green, 411

U.S. 792 (1973). Under McDonnell Douglas, the burden falls initially to a plaintiff to set forth a

prima facie case of discrimination. 411 U.S. at 802. A properly-established prima facie case

gives rise to an inference of intentional discrimination. See Ingram v. Brink’s, Inc., 414 F.3d

222, 230 (1st Cir. 2005). The burden then shifts to the employer to provide a legitimate,

nondiscriminatory reason for its decision. Id. “If the employer does so, the burden of production

reverts to the plaintiff, who must then prove that the employer’s neutral reasons were actually a

pretext for the alleged discrimination.” Id.

                 1.       Prima Facie Case

        To establish a prima facie case of discrimination, Campbell must show (1) that she is a

member of a protected class; (2) that she performed her job at an acceptable level; (3) that she

was terminated; and (4) that the employer filled her position with another individual with

qualifications similar to her own. Windross v. Barton Protective Services, Inc., 586 F.3d 98, 103

(1st Cir. 2009). Although the burden of establishing a prima facie case lies with the plaintiff, a

prima facie case requires only “a small showing, that is not onerous, and is easily made.”



motion. Fact 38 provides that Campbell was “issued an iPad and told to work with Medeiros to learn how to use it”
after Campbell had complained that the college’s computers worked slowly. Fact 42 provides that Campbell “failed
to inform McKenna of changes to her schedule, including documenting an absence on December 5, 2012.”



                                                       14
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 15 of 25



Kosereis v. Rhode Island, 331 F.3d 207, 213 (1st Cir. 2003) (internal quotations omitted).

        At the outset, there appears to be no dispute concerning the first and third requirements.

As an African-American, Campbell is clearly a member of a protected class, and both parties

agree that the college terminated her employment. The parties’ main point of dispute concerns

the second requirement— that is, whether Campbell can show that she performed her job at an

acceptable level.

        As noted, Campbell was a probationary employee who was on the job for only four

months. The college contends that she “had a poor attendance and tardiness record[,] which

adversely impacted the students and Career Center customers who relied on her services”; that

she “miss[ed] staff meetings”; and that she “demonstrated an overall inability to stay organized,

[] work efficiently, and [] properly maintain records.” (Def. Mem. at 19). The college further

alleges that those “performance issues [are] supported by contemporaneous documentation and

observations by her supervisor . . . as well as individuals outside of the college who relied on”

her services. (Id.).

        The college has submitted substantial evidence in support of its contentions. A few

examples of evidence in particular suggest substandard performance.

        First, the college submitted an “incident report” concerning an episode on October 12

where Campbell shoved a sandwich into a co-worker’s face after a disagreement. (Def. Ex. B at

38). Campbell does not dispute that the incident occurred.

        Second, the college submitted a letter sent by Kristen McKenna, Campbell’s supervisor,

on November 19 that it describes as a “Thirty-Day Warning Letter.” (Def. Ex. A at 44).

Among other concerns, the letter stated that a co-worker at one of the college’s career centers

was “ha[ving] difficulty placing students with [Campbell] for appointments because he [was] not




                                                 15
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 16 of 25



certain where [she was].” (Id.). The letter also reminded her of the importance of regularly

contacting students, attending counseling meetings, and collaborating with co-workers, and asks

her to stop using the title of “pastor” on her business cards. The letter concludes by asking her to

“[p]lease make every attempt to meet the above requirements over the next 30 days,” at which

time, the college would “reevaluate how our mutual and beneficial partnership is progressing.”

(Id. at 45).

        As to that letter, Campbell contends only that it “does not indicate that it is a warning

letter.” (Pl. Mem. at 2). But although the letter may not include the actual word “warning,” it

certainly constituted a warning; it made clear that Campbell’s supervisor had serious enough

concerns regarding her work performance that the college would be reevaluating her position in

30 days. And she does not challenge the letter’s statement that other employees had been having

“difficulty placing students with [Campbell] for appointments because” they were uncertain, at

times, where she was.

        Third, the college submitted an e-mail sent by McKenna to other employees on

November 26 stating that Campbell “exhibits some unstable behavior,” is “very undisciplined,

unorganized, lost, and confused,” is not “qualified” for the job, and suggests the college “may

want to consider” if her employment was “working out.” (Def. Ex. B at 34). Campbell does not

address the letter or dispute its contents.

        Fourth, the college submitted a letter sent by McKenna to Campbell on December 19 in

which she repeats the concerns she had raised in her November 19 letter. (Def. Ex. B at 33). In

particular, the letter noted that Campbell had been reported absent from the Attleboro Career

Center on December 5, had participated in only one of the two required bi-weekly counselor

meetings, and had reportedly submitted paperwork filled with errors on December 12. (Id.). The




                                                 16
         Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 17 of 25



letter concluded by telling her that McKenna felt she was unable “to organize [her] work, work

efficiently and maintain records,” and ultimately that she was “unable to fulfill the duties of the

job.” (Id.).

         Although Campbell does address the December 19 letter, her responses are

inconsistent.10 As to the letter’s allegation that she had not attended work at the Attleboro Career

Center on December 5, she alleges that “her boss . . . told her to stay in Fall River,” and that

“there was no staff meeting” that day. (Pl. Mem. at 4). In the same paragraph, however, she

also alleges that she “disputes McKenna’s assertion that she failed to attend the December 5

meeting” and that she did in fact “log[] in on December 5, 2012.” (Id.). As to the letter’s

allegation that she had missed a counselling session, she simply contends that the meeting was

cancelled.

         Furthermore, Campbell offers little or nothing to suggest that she had been performing

her job satisfactorily. She contends repeatedly that she was “qualified” for the position when she

began her employment with the college. But making a prima facie case requires her to show that

she was performing her job well, not that she was qualified for the job at the time of her hiring.

See Caraballo-Caraballo v. Correctional Administration, 892 F.3d 53, 59 (1st Cir. 2018) (noting

that in “discharge . . . cases . . . the plaintiff’s ability to satisfy the job qualifications element will

ordinarily depend on whether she was successfully performing her job at the time of her

discharge . . .”). Indeed, she cites to only two pieces of evidence in support of her contention

that she was performing her job in a satisfactory manner.



         10
            Campbell’s contentions as to the December 19 letter are, for reasons that are unclear, written under the
heading of “November 19, 2012 Letter” in her memorandum. Campbell’s memorandum does contain a section
entitled “December 19, 2012 Letter,” but that section states only: “In this letter Defendant raised the same three
concerns as expressed in the November 19, 2012 letter . . . While general concerns were raised in this letter, the
three specific concerns constituted the core reasons for termination.”



                                                         17
       Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 18 of 25



       First, Campbell cites McKenna’s deposition testimony that “in the beginning of [her]

time . . . at the Fall River Career Center,” she spoke with Ferreira, who told McKenna that she

was doing “very well.” (McKenna Dep. at 93-94). She provides no date for when Ferreira said

this, but it was obviously at the “beginning” of her employment. Furthermore, as noted, Ferreira

was not an employee of the college.

       Second, she cites to McKenna’s testimony that Joe Vianna, the Director of the Fall River

Career Center, “had expressed confidence in [her] ability to communicate well with students and

[her] compassion to help students.” (McKenna Dep. at 101). That contention appears to be

based on McKenna’s November 19 letter, where she wrote:

       Making contact with . . . clients and students in every way possible is our job and
       whatever you need to do to make sure you are doing this is paramount. Mr. Viana
       [sic] has expressed confidence in your ability to communicate well with students
       and your compassion to help students so we want you to use those talents to your
       best ability, and that means you must be available for them as intended.

(Def. Ex. A at 44). Having the “ability” to perform is, of course, not the same as actually

performing. Furthermore, the letter went on to state that “the Fall River Career Center staff”—

including Vianna (and Ferreira)—had expressed “concerns” to McKenna regarding Campbell’s

job performance, including their “difficulty placing students with [her] for appointments because

[they were] not certain where [she] was.” And, again, the purpose of the letter was to put

Campbell on notice that her performance had raised significant enough concerns that the college

would be “reevaluat[ing]” how her job was “progressing” in 30 days. Vianna’s expression of

confidence in Campbell, therefore, can only be reasonably understood as a limited statement

contained within a more serious expression of concern. And like Ferreira, Vianna was not an

employee of the college.

       In short, there are serious questions as to whether Campbell has provided evidence




                                                18
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 19 of 25



sufficient to show that she was performing her job at an acceptable level. Furthermore, and in

any event, it is also unclear whether she has satisfied the fourth requirement of a prima facie

case—that is, evidence that the college filled her position with an individual with similar

qualifications. Campbell contends only that she “was replaced by a white female.” In support of

that contention, she cites to “Plaintiff’s Exhibit 3, Deposition of John Sbrega, Exhibit 9.”

Although the form of that citation is not particularly clear, it appears to refer to a letter Campbell

has submitted to the Court as part of an exhibit. The letter, which was written on February 24,

2014, appears to be a response sent by the college to an MCAD investigator after the investigator

had “request[ed]” “additional information” about Campbell’s complaint. As relevant here, the

college appears to state that Campbell was replaced by a 60-year-old white woman named

Cheryl Kenney. (Pl. Ex. 3). The letter provides no information beyond that. Whether Kenney

had similar qualifications to Campbell is not set forth in the record.

       In short, there are ample reasons to conclude that Campbell has failed to establish a prima

facie case. In any event, however, even assuming she has done so, her claim for discrimination

still fails. Once a plaintiff has established a prima facie case, the burden shifts to the employee

to provide a legitimate, nondiscriminatory reason for its decision. The college easily satisfies

that requirement here. As noted, there is extensive evidence that Campbell was performing her

job poorly, and that the college terminated her for that reason.

       The burden then shifts back to Campbell, who must show that the stated reason was

actually a pretext for discrimination. Campbell appears to offer various contentions as to why

the college’s stated reason for her firing—that she was performing her job inadequately—was

pretextual.

       First, Campbell refers to the letter Awolaju sent to her on March 12, 2013. She states that




                                                  19
       Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 20 of 25



his claim about her poor work performance was “a general statement,” and that President Sbrega

“acknowledged” that Awolaju’s statement was “general.” (Pl. Mem. at 7). It is entirely unclear

what Campbell means by this, and in any event, she offers nothing to indicate how a “general”

statement would undercut the college’s stated rationale.

       Second, Campbell states in conclusory terms that the “reasons advanced by [the college]

are false.” (Id. at 8). But she offers nothing to suggest how or why those reasons are false.

       Third, she states that “Dolores Gatley[,] who was the other Navigator[,] did not appear to

be African-American.” (Pl. Mem. at 8). To the extent she is alleging that she was treated

differently than her white colleagues, she has put forth no evidence to show that they were

performing their jobs inadequately, or even that Gatley was treated differently.

       Fourth, she contends that she was not given the “progressive discipline” she should have

been given, in the form of “oral warnings, written warnings and suspensions.” (Id.). In support

of that argument, she cites to portions of the deposition of Anthony Ucci. (Pl. Ex. 6). The cited

testimony, however, only provides that in Ucci’s view, it was “definitely a possibility” that an

employee’s “second level [of discipline] would be a written warning,” and that it “seems like a

reasonable progression” that an employee whose “performance didn’t improve” after a written

warning would be suspended. (Id. at 17). The undisputed evidence shows that Campbell was

repeatedly warned by McKenna—both orally and in writing—that her performance was

inadequate. Moreover, she was only a probationary employee, and there is no evidence that the

system of progressive discipline applied equally to probationary and regular employees.

       Taken as a whole, that evidence is insufficient to establish that the reasons provided by

the college for the termination of Campbell’s employment were pretextual. Accordingly,

therefore, even if she has established a prima facie case, she cannot show that the college’s stated




                                                20
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 21 of 25



reason for firing her was pretextual. Summary judgment on Campbell’s claim of employment

discrimination will therefore be granted to the college.

       C.      Retaliation

       The college also seeks summary judgment on Campbell’s claim of retaliation under Title

VII. Section 704(a) of Title VII makes it unlawful for an employer to retaliate against an

employee for engaging in certain protected activity. See 42 U.S.C. § 2000e–3(a). To establish a

prima facie case of retaliation, a plaintiff must prove that “(1) [] she engaged in protected

activity under Title VII, (2) [] she suffered an adverse employment action, and (3) the adverse

employment action was causally connected to the protected activity.” Collazo v. Bristol–Myers

Squibb Mfg., Inc., 617 F.3d 39, 46 (1st Cir. 2010).

       “Once the plaintiff establishes a prima facie case of retaliation, the burden shifts to the

defendant to articulate a legitimate, non-retaliatory reason for its employment decision.” Collazo

v. Bristol-Myers Squibb Mfg., Inc., 617 F.3d 39, 46 (1st Cir. 2010). “If the defendant carries this

burden of production, the burden shifts back to the plaintiff to show that the defendant’s

explanation is a pretext for unlawful retaliation.” Planadeball v. Wyndham Vacation Resorts,

Inc., 793 F.3d 169, 175 (1st Cir. 2015) (citing Collazo, 617 F.3d at 46).

       Ultimately, “[t]o defeat summary judgment, the plaintiff need not prove retaliation by a

preponderance of the evidence.” Id. Instead, “[a]ll a plaintiff has to do is raise a genuine issue

of fact as to whether [retaliation] motivated the adverse employment action.” Collazo, 617 F.3d

at 50 (quoting Dominguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 433 (1st Cir. 2000).

       Campbell contends that she was fired by the college in retaliation for complaining to

Awolaju on December 17 about her colleagues’ use of the term “Mack Daddy,” a term she

understood to be a racial slur.




                                                 21
       Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 22 of 25



               1.      Prima Facie Case

                       a.      Protected Activity

       The college contends that Campbell cannot establish that she participated in protected

activity by complaining about the use of the term “Mack Daddy.” To establish that she has

participated in a protected activity, a plaintiff “need not prove that the conditions against which

[s]he protested actually amounted to a violation of Title VII.” Fantini v. Salem State College,

557 F.3d 22, 32 (1st Cir. 2009) (quoting Wimmer v. Suffolk County Police Dep’t, 176 F.3d 125,

134 (2d Cir. 1999). Instead, she “must demonstrate only that [she] had a ‘good faith, reasonable

belief that the underlying challenged actions of the employer violated the law.’” Id.

       The college contends that Campbell could not have had an objectively reasonable belief

that the use of the term “Mack Daddy” violated Title VII. It relies on a summary order of the

Second Circuit, Sosa v. Local Staff, LLC, 618 Fed. App’x 19 (2d Cir. 2015), which states that

“[t]he objective reasonableness of an employee’s belief that the employer has violated Title VII

must ‘be measured against existing substantive law.” Thus, the college continues, because the

references to “Mack Daddy” were mere “stray remarks,” made “without any racial connotation

whatsoever,” and because the law is clear that such “offhand” and “isolated” comments cannot

constitute violations of Title VII, Campbell’s belief that the use of the term violated Title VII

was objectively unreasonable. See Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).

       Under the circumstances, the use of the term “Mack Daddy” cannot be characterized as

“stray remarks” or an “isolated incident.” It is undisputed that the term was repeatedly used to

refer to the grant by a variety of Campbell’s colleagues—including the college’s president—in

both private and in public settings.

       It is certainly true that there is no evidence that a single one of those employees knew or




                                                 22
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 23 of 25



understood that the term could have a racial connotation. There is also doubt as to whether an

objectively reasonable person would consider the term to be racially offensive (as opposed to

merely vulgar or inappropriate). Nonetheless, under the circumstances, the Court cannot say that

Campbell’s interpretation of the term is so objectively unreasonable that it cannot support a

claim for retaliation.

                         b.    Causal Link

        The college does not dispute that Campbell suffered an adverse employment action,

which is the second element of a prima facie case. It does, however, contend that she has failed

to show that her termination was causally linked to her having complained to Awolaju, and thus

that she has not established the third element of a prima facie case.

        Campbell’s only evidence of a causal link appears to be the temporal proximity between

her complaining to Awolaju and her firing. “[M]ere temporal proximity between an employer’s

knowledge of protected activity and an adverse employment action,” however, may be deemed

“sufficient evidence of causality to establish a prima facie case” when the temporal proximity is

“very close.” Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001).

        The First Circuit has held that a period of roughly a month may qualify as sufficiently

close in time to establish a prima facie case. See Calero-Cerezo v. United States Dept. of Justice,

355 F.3d 6, 25 (1st Cir. 2004). Accordingly, therefore, the small amount of time between

Campbell’s last complaint (on December 17) and her firing (on December 20) —a period of

roughly nine days—is sufficient to establish a reasonable inference of a causal link.

        Accordingly, the Court concludes that Campbell has established a prima facie case of

retaliation.

                2.       Legitimate Explanation




                                                 23
        Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 24 of 25



       Because Campbell has made a prima facie case, the burden shifts to the college to

articulate a legitimate, non-retaliatory explanation for its decision to fire her. See Collazo v.

Bristol-Myers Squibb Mfg., Inc., 617 F.3d 39, 46 (1st Cir. 2010). As discussed, there is

substantial evidence that the Campbell’s supervisors had legitimate concerns about her

performance as a college employee, and that the college notified her of these concerns.

Accordingly, the college’s explanation that it terminated her due to her continued poor work

performance satisfies its burden to establish a non-retaliatory explanation for its decision.

               3.      Pretext

       Because the college has carried its burden, “the burden shifts back to [Campbell] to show

that the [college’s] explanation is a pretext for unlawful retaliation.” Planadeball v. Wyndham

Vacation Resorts, Inc., 793 F.3d 169, 175 (1st Cir. 2015) (citing Collazo, 617 F.3d at 46).

       Campbell “need not prove retaliation by a preponderance of the evidence.” Id. (citing

Collazo, 617 F.3d at 50). Instead, “[a]ll [Campbell] has to do is raise a genuine issue of fact as to

whether [retaliation] motivated the adverse employment action.” Id. (quoting Dominguez-Cruz

v. Suttle Caribe, Inc., 202 F.3d 424, 433 (1st Cir. 2000).

       Campbell has satisfied that burden here. There is certainly abundant evidence to support

the college’s contention that it fired her due to her poor performance, and there is not sufficient

evidence to prove that she was terminated on the basis of racial discrimination. Nonetheless,

there is sufficient evidence to create an issue of material fact as to whether her termination was

causally connected to her protected activity. Accordingly, the Court will not grant summary

judgment on Campbell’s claim of retaliation.

IV.    Conclusion

       For the foregoing reasons, the motion of defendant Bristol Community College for




                                                  24
       Case 1:16-cv-11232-FDS Document 120 Filed 08/22/19 Page 25 of 25



summary judgment is GRANTED as to plaintiff’s claim of employment discrimination on the

basis of race and is DENIED as to her claim of unlawful retaliation in violation of Title VII of

the Civil Rights Act of 1964.

So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: August 22, 2019                               United States District Judge




                                                25
